Exhibit 10.2


AMENDMENT NO. 5 TO
 
FIRST AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP OF
ARMADA HOFFLER, L.P.
 
AMENDMENT TO DESIGNATION OF 6.75% SERIES A CUMULATIVE REDEEMABLE PERPETUAL
PREFERRED UNITS
 
July 2, 2020
 
This Amendment No. 5 to the First Amended and Restated Agreement of Limited
Partnership of Armada Hoffler, L.P. (this “Fifth Amendment”) is made as of July
2, 2020 by Armada Hoffler Properties, Inc., a Maryland corporation, as the sole
general partner (the “General Partner”) of Armada Hoffler, L.P., a Virginia
limited partnership (the “Partnership”), pursuant to the First Amended and
Restated Agreement of Limited Partnership of Armada Hoffler, L.P., dated as of
May 13, 2013, as amended by Amendment No. 1 thereto dated as of March 19, 2014,
by Amendment No. 2 thereto dated as of July 10, 2015, by Amendment No. 3 thereto
dated as of June 17, 2019 and by Amendment No. 4 thereto dated as of March 6,
2020 (as amended, the “Partnership Agreement”). Capitalized terms used and not
defined herein shall have the meanings set forth in the Partnership Agreement.


WHEREAS, pursuant to Article XI of the Partnership Agreement, the General
Partner hereby amends the Partnership Agreement as follows in connection with
the Articles Supplementary of the General Partner designating additional shares
of the 6.75% Series A Cumulative Redeemable Perpetual Preferred Stock, $0.01 par
value per share (the “Series A Preferred Stock”), of the General Partner.


NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which hereby are acknowledged, the
Partnership Agreement hereby is amended as follows:  


1.
Defined Terms. Capitalized terms used herein and not otherwise defined shall
have the meanings given to such terms in the Partnership Agreement.



2.
Amendment to Designation of Terms and Conditions of 6.75% Series A Cumulative
Redeemable Perpetual Preferred Units. Section 1 of Exhibit H to the Partnership
Agreement is hereby amended and restated in its entirety to read as follows:



“1) Designation and Number. A series of Partnership Units, designated as the
“6.75% Series A Cumulative Redeemable Perpetual Preferred Units,” hereby is
established. The number of Series A Preferred Units shall be 6,380,000.”
3.
Except as modified herein, all terms and conditions of the Partnership Agreement
shall remain in full force and effect, which terms and conditions the General
Partner hereby ratifies and confirms.

 
 
[Signature Page Follows]
 





































--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned has executed and agrees to be bound by this
Fifth Amendment as of the date first written above.


 
 
GENERAL PARTNER:
 
 
 
 
 
ARMADA HOFFLER PROPERTIES, INC.
 
 
 
 
 
/s/ Michael P. O'Hara
 
 
Michael P. O'Hara
 
 
Chief Financial Officer, Treasurer and Secretary






